DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7-10, filed 3/9/2021, with respect to the rejection(s) of claim(s) 1, 3-6 and 9 under 102(a)(1) and 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park (US Patent Appl. Pub. No. 2014/0346473 A1).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 11-15, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al.  (US Patent Appl. Pub. No. 2014/0346473 A1).
[Re claim 1] Park discloses the flexible substrate (FS), comprising: a first flexible thin film (1PL) including a first region (area A) and a second region (peripheral area B) surrounding the first region; a second flexible thin film (2PL) on the first flexible thin film (1PL) and in the first (area A) and second regions (peripheral area B); and an intermediate blocking layer (1BL) between the first (1PL) and second flexible thin film (2PL) and in the first region, wherein the first flexible thin film (1PL) directly contacts the second flexible thin film (2PL) in at least one part of the second region (peripheral area B) (see figure 1 and paragraphs [0060]-[0067]).
[Re claim 2] Park also discloses the flexible substrate wherein each of the first (1PL) and second flexible thin films (2PL) include polyimide (see paragraph [0062]).
[Re claim 3] Park also discloses the flexible substrate wherein the first (1PL) and second flexible thin films (2PL) are formed of a same material (see paragraph [0062]).
[Re claim 4] Park also discloses the flexible substrate wherein the intermediate blocking layer (1BL) includes an inorganic insulating material of one of silicon nitride and silicon oxide (see paragraph [0065]).
[Re claim 9] Park also discloses the flexible substrate wherein the intermediate blocking layer (1BL) includes a plurality of openings in the first region (area A) (see figure 5A-5B).
[Re claim 11] Park also discloses the flexible substrate wherein the intermediate blocking layer (1BL) is absent in the second region (peripheral area B) surrounding the first region (area A) such that the second flexible thin film (2PL) directly 
[Re claim 12] Park also discloses the flexible substrate wherein the first region (area A) includes an entirety of a display area (patterns of 110 and 120) and a portion of a non-display area (area between the patterns of 110 and 120) (see figure 1-2, 7A-7B and paragraphs [0105]-[0109]).
[Re claim 13] Park also discloses the flexible organic light emitting diode device, comprising: a flexible substrate (FS) including a first flexible thin film (1PL), a second flexible thin film (2PL), and an intermediate blocking layer (1BL) between the first and second flexible thin films, wherein the flexible substrate (FS) having a first region (area A) and a second region (peripheral area B) surrounding the first region (area A), and a plurality of pixel regions are defined in the first region; a thin film transistor (110) in each pixel region; and a light emitting diode (120) in each pixel region and connected to the thin film transistor, wherein the intermediate blocking layer (1BL) is in the first region (area A) such that the first flexible thin film (1BL) directly contacts the second flexible thin film (2BL) in at least one part of the second region (peripheral area B) (see figures 1-2, 7A-7B and paragraphs [0060]-[0084] and [0105]-[0110]).
[Re claim 14] Park also discloses the flexible substrate wherein each of the first (1PL) and second flexible thin films (2PL) include polyimide (see paragraph [0062]).
[Re claim 15] Park also discloses the flexible substrate wherein the intermediate blocking layer (1BL) includes an inorganic insulating material of one of silicon nitride and silicon oxide (see paragraph [0065]).

[Re claim 21] Park also discloses the flexible substrate, comprising: a first flexible thin film (1PL) including a first region (area A) and a second region (peripheral area B) surrounding the first region; a second flexible thin film (2PL) on the first flexible thin film (1PL) and in the first and second regions; and an intermediate blocking layer (1BL) between the first and second flexible thin films and in the first region, wherein the intermediate blocking layer (1BL) includes a plurality of openings in the first region, and the first flexible thin film directly contacts the second flexible thin film in the plurality of openings ) (see figures 1, 5A-6B and paragraphs [0060]-[0067] and [0096]-[0104]).
.
Allowable Subject Matter
Claims 5-8, 10, 16-18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYOUNG LEE/           Primary Examiner, Art Unit 2895